                        IN THE UNITED STATES DISTRICT COURT 
                           FOR THE DISTRICT OF NEW MEXICO 
 
 
    UNITED STATES OF AMERICA, 
                       Plaintiff, 
 
    vs.                                            No. 18‐CV‐561 JCH/LF 
 
 
    $68,790.00 in U.S. currency, 
                               Defendant. 
 
 
    HEATHER STEWART, 
                               Claimant. 
 
           CLAIMANT HEATHER STEWART’S MOTION TO SUPPRESS EVIDENCE 
           AND STATEMENTS AND MEMORANDUM IN SUPPORT THEREOF 
 
           COMES NOW, Heather Stewart, by and through her counsel of record, Erlinda 
 
    O. Johnson, Esq., and hereby respectfully moves this Court for an order suppressing all 

    evidence seized from her person and her personal belongings on February 5, 2018. As 

    grounds, Claimant Stewart submits the following memorandum brief: 

                                      INTRODUCTION 
 
           According to the investigative reports in the above captioned cause, on February 

    5, 2018, agents with the Drug Enforcement Administration (DEA) were working at the 

    Amtrak Train Station in Albuquerque, New Mexico. Prior to the arrival of Amtrak train 

    number 3 from Chicago, Illinois to Los Angeles, California, DEA Agent Jarrell Perry 

    reviewed the Amtrak train’s passenger manifest or name record.  Agent Perry reviewed 


                                                                                           1 
    a reservation for passenger Heather Stewart. Agent Perry noted that Ms. Stewart was 

    traveling one‐way from Chicago to Los Angeles on a ticket that had been purchased 

    with a visa card at the Chicago Amtrak train station on February 4, 2018. 

          Upon the arrival of Amtrak Train number 3 in Albuquerque, New Mexico, DEA 

    Agent Perry and DEA Task Force Officer S. Chavez boarded the train’s Sleeper car 340. 

    Agent Perry and Task Force Officer (TFO) Chavez approached bedroom number 18 and 

    observed Heather Stewart walking in the hallway towards the area where Agent Perry 

    was standing. Agent Perry greeted Ms. Stewart by saying, “how are you doing ma’am?” 

    Ms. Stewart responded, “hi.” Agent Perry introduced himself to Ms. Stewart. According 

    to the recording of this first encounter between Agent Perry and Ms. Stewart, Agent 

    Perry asked her if he could speak with her. Ms. Stewart agreed and Agent Perry began 

    to ask her questions about her travel. Agent Perry then asked Ms. Stewart about her 

    luggage by stating, 

                 Okay. All right. Would you‐, could you show me your luggage that you 
                 have with you, ma’am? 
 
    Ms. Stewart responded, “[w]e can go look at it.” After entering Ms. Stewart’s sleeper room, 

    Agent Perry continued to question Ms. Stewart about her luggage as follows, 

    AGENT PERRY:           And this is the only bag you have in here or is there another one? 
    H. STEWART:            And there’s this one. 
    AGENT PERRY:           Okay.   Okay.   And would you consent for a search of your b a g s  
                           for contraband, ma’am? 
    H. STEWART:            Well, I could consent but it’s kind of pointless.  How many bags have 
                           you searched since you got on the train? 
    AGENT PERRY:           Well, ma’am, the train just came in and we’re going to be on all the cars 

                                                                                                  2 
                          talking to as many people as we can. 
    H. STEWART:           And when you say search, you just want to look in them? 
    AGENT PERRY:          Yes, ma’am. 
    H. STEWART:           Okay.  I mean, it’s not like you’re going to dig through it, right? There’s 
                          nothing really. 
    AGENT PERRY:          But you don’t have any weapons or anything in there? 
    H. STEWART:           No.  I don’t have any‐, I don’t have anything anyway. 
    AGENT PERRY:          Okay. 
 
    Agent Perry searched Ms. Stewart’s luggage without clarifying if he would allow her to go 

    through the bags. After searching Ms. Stewart’s luggage and not finding anything illegal, 

    Agent Perry asked Ms. Stewart if he could search her room. Ms. Stewart declined by 

    stating, “[i]t’s not that I won’t‐. I’m‐, I’ve been cooperative. Be ho‐, I’ve been cooperative. 

    Let’s‐, you might as well move on. It was‐, I only have so much time. I just want to go take 

    a little walk.” At that point, the encounter with Ms. Stewart terminated. 

            Agent Perry thereafter seemed to continue his encounters with other passengers. 

    While he was encountering two women, Ms. Stewart approached Agent Perry and asked 

    to look at his credentials. The following brief exchange took place, 

    H. STEWART:           Hi. 
    AGENT PERRY:          How are you doing, ma’am? 
    H. STEWART:           Can I see your credentials, please? 
    AGENT PERRY:          Yes, you can.  I was talking to her and I’ll talk to you in just a minute, 
                          if that’s okay. 
    H. STEWART:           No, no. We’ve already talked.  I just want to see. 
 
    Ms. Stewart walked away and Agent Perry continued with his encounter with the two 

    other women. After concluding his encounter with the other women, Agent Perry 

    sought out, found Ms. Stewart and re‐approached her. What transpired thereafter 


                                                                                                   3 
    resulted in a violation of Ms. Stewart’s Constitutional right pursuant to the Fourth 

    Amendment as Agent Perry failed to ask Ms. Stewart if she wished to speak with him 

    but instead quickly launched into accusatory questioning. When Agent Perry 

    re‐approached Ms. Stewart, he asked her if she had any questions for him. She clearly 

    and unequivocally told him that she did not have any questions for him and that 

    earlier she had just wanted to see his credentials. Agent Perry immediately launched 

    into a series of accusatory questions, 

    AGENT PERRY:        Okay. Um‐, I noticed that you’re pretty nervous. Can you tell me why 
                        you’re nervous? 
    H. STEWART:         I don’t think I am nervous. 
    AGENT PERRY:        Really?   You were very nervous when I was talking to you up in the 
                        room, ma’am.  Okay. 
    H. STEWART:         I don’t feel like I’m nervous. 
    AGENT PERRY:        Did you buy your train ticket? 
    H. STEWART:         Yeah. 
    AGENT PERRY:        You did? 
    H. STEWART:         Yes. 
    AGENT PERRY:        When did you buy it? 
    H. STEWART:         Yesterday when I got on the train. 
    AGENT PERRY:        Okay.  Did you buy it in Chicago or did you do it online or h o w  did 
                        you do it? 
    H. STEWART:         I bought it in Chicago. 
    AGENT PERRY:        And how far in advance did you purchase your ticket? 
    H. STEWART:         When I got to the train station. 
    AGENT PERRY:        Okay. The purpose to your trip out to Chicago was for what? 
    H. STEWART:         I was doing some business, visiting some friends.   Is there     a reason 
                        why you’re asking me these questions? 
    AGENT PERRY:        Yeah, because you’re very nervous, ma’am, when I was talking to you 
                        that’s why I’m asking you more quest– 
    H. STEWART:         Really? 
    AGENT PERRY:        –yes. 
    H. STEWART:         I don’t know why you’d say that. 
    AGENT PERRY:        And your travel method is very odd. 

                                                                                               4 
    H. STEWART:         Is it? 
    AGENT PERRY:        Yes. Can you tell me why you flew out there and now you’re taking a 
                        train back? 
    H. STEWART:         No, I can’t. 
    AGENT PERRY:        Okay. 
    H. STEWART:         I just don’t see why that’s even an issue.  I’ve shown y o u  everything 
                        you want to see– 
    AGENT PERRY:        No, you haven’t, ma’am– 
    H. STEWART:         I– 
 
    Without pausing, Agent Perry continued to question Ms. Stewart. He went on to demand 

    to know if she had another bag in her room. Ms. Stewart stated that she did have another 

    bag in her room. Agent Perry then directed Ms. Stewart to show him the bag in her room 

    by stating, “can you show me your bag in your room?” Ms. Stewart reluctantly stated, 

    “yeah.” Agent Perry then escorted Ms. Stewart back to her room. While they were 

    walking back to Ms. Stewart’s room, Agent Perry continued asking Ms. Stewart questions 

    about her travels and accusing her of being nervous.  Ms. Stewart told Agent Perry that she 

    was not nervous. Once in her room, Ms. Stewart showed Agent Perry the third piece of 

    luggage. Agent Perry opened the third piece of luggage and therein found some gift‐ 

    wrapped bundles which contained the cash that Agent Perry seized. 

                                          ARGUMENT 
 
      The Second Search of Ms. Stewart’s Luggage was the Result of an Unlawful Seizure 
      And therefore, the Fruits Thereof Must be Suppressed 
 
         A motion to suppress evidence in this case is appropriate because the Fourth 

Amendmentʹs exclusionary rule extends to civil forfeiture proceedings. See One 1958 

Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 696, 85 S.Ct. 1246, 14 L.Ed.2d 170 (1965); 

                                                                                              5 
United States v. One Piece of Real Property Located at 5800 SW 74th Avenue, Miami, Florida, 363 

F.3d 1099 (11th Cir.2004) (claimant in civil forfeiture proceeding filed motion to suppress 

evidence obtained during search of house); See also United States v. 4,432 Mastercases of 

Cigarettes, 2006 WL 1511773 (9th Cir.2006) (civil forfeiture claimant filed motion to 

suppress cigarettes seized during search of storage area conducted without a 

warrant); United States v. $99,990 in United States Currency, No. 01‐5685, 2003 WL 

21698849 (6th Cir. July 17, 2003) (unpublished opinion) (civil forfeiture claimant filed 

motion to suppress challenging searches of motel room and car resulting in seizures of 

currency). 

           The Fourth Amendment of the United States Constitution protects citizens from 

    “unreasonable searches and seizures” conducted by government officials.  U.S. Const. 

    Amend. IV; Mapp v. Ohio, 367 U.S. 643, 655 (1961).  In applying these Fourth Amendment 

    protections, the Courts have recognized “three categories of police‐citizen encounters: (1) 

    consensual encounters which do not implicate the Fourth Amendment; investigative 

    detentions which are Fourth Amendment seizures of limited scope and duration and 

    must be supported by a reasonable suspicion of criminal activity; and (3) arrests, the 

    most intrusive of Fourth Amendment seizures and reasonable only if supported by 

    probable cause.”  United States v. White, 584 F.3d 935, 944‐45 (10th Cir. 2009). “‘These 

    categories are not static, and may escalate from one to another.’” Id. (quoting Cortez v. 

    McCauley, 478 F.3d 1108, 1115 n.5 (10th Cir. 2007) and United States v. Shareef, 100 F.3d 


                                                                                                 6 
    1491, 1500 (10th Cir. 1996)). 

           When the government seeks to rely upon consent to justify a search, the burden 

    of proof that the consent was, in fact, freely and voluntarily given rests with the 

    government. Wren v. United States, 352 F.2d 617 (10th Cir. 1965); United States v. Jones, 

    701 F.3d 1300, 1318 (10th Cir. 2012)(citation omitted).  

           In Florida v. Bostick, the Supreme Court deemed the following factors relevant to 

    the determination: (1) whether the agent advised the defendant he had the right to 

    refuse consent, (2) whether the agent in any way threatened the defendant (i.e., the 

    display of a weapon and/or the nature of the questioning), and (3) the particular 

    location of the encounter. Florida v. Bostick, 501 U.S. 429, 437 (1991). On the one hand, 

    officers are free to approach citizens and ask a few general questions in an attempt to 

    investigate alleged crimes without violating the Fourth Amendment so long as the 

    entire interaction is consensual. Id. at 434. However, on the other hand, there are other 

    cases in which an officer’s show of authority, particularly in the cramped confines of a 

    bus or train, may be so intimidating that an individual could reasonably believe that she 

    was not free to disregard the police presence and go about her business. See id. at 437. 

    The individual’s subjective state of mind may be relevant to some degree on the issue of 

    the voluntariness of his or her consent. United States v. Zapata, 997 F.2d 751, 757 (10th 

    Cir.1993); see also United States v. Huerta‐Rodriguez, 2010 WL 4929044, at *10 (D.N.M. Oct. 

    20, 2010) (Browning, J.) (citing Hill). It is well established that “[a]ccusatory, persistent, 


                                                                                                 7 
    and intrusive questioning can turn an otherwise voluntary encounter into a coercive 

    one.” United States v. Ringold, 335 F.3d 1168, 1174 (10th Cir. 2003). 

           In this case, it is anticipated that the government will argue that the second 

    encounter between DEA Agent Perry, TFO Chavez and Ms. Stewart was consensual. 

    However, the evidence in this case demonstrates that the second encounter between 

    officers and Ms. Stewart was not consensual nor supported by reasonable suspicion.  It 

    is evident from the audio recording of the encounter that Ms. Stewart did not wish to 

    continue her conversation with Agent Perry. Nevertheless, the agent pressed on with 

    rapid fire questions about her travel, additional luggage and nervousness. Not once did 

    Agent Perry ask Ms. Stewart if she would be willing to continue speaking with him. The 

    second encounter was a seizure, requiring suppression of evidence obtained therefrom. 

           Whether a police‐citizen encounter amounts to a seizure of the individual which 

    implicates Fourth Amendment protections depends on a consideration of “all the 

    circumstances surrounding the encounter to determine whether the police conduct 

    would have communicated to a reasonable person that the person was not free to 

    decline the officer’s requests.” Florida v. Bostick, 501 U.S. 429, 439 (1991). 

           In addressing the standard for determining whether a seizure has occurred, the 

    Tenth Circuit summarized the following: 

                  [A] person has been ‘seized’ within the meaning of the Fourth 
                  Amendment only if, in view of all of the circumstances surrounding the 
                  incident, a reasonable person would have believed that [ ]he was not free 
                  to leave.” United States v. Fox, 600 F.3d 1253, 1258 (10th Cir. 2010) (first 

                                                                                             8 
                  alteration in original) (quoting United States v. Mendenhall, 446 U.S. 544, 
                  554 (1980)) (internal quotation marks omitted); see, e.g., United States v. 
                  Salas–Garcia, 698 F.3d 1242, 1248 (10th Cir. 2012) (“A seizure occurs when 
                  ‘a reasonable person would not feel free to leave or disregard the 
                  contact.’” (quoting Lundstrom v. Romero, 616 F.3d 1108, 1119 (10th 
                  Cir.2010))). “The critical inquiry is whether the police conduct would have 
                  communicated to a reasonable person that [ ]he was not at liberty to 
                  ignore the police presence and go about [his] business.” Fox, 600 F.3d at 
                  1258 (quoting Bostick, 501 U.S. at 437, 111 S.Ct. 2382, 115 L.Ed.2d 389) 
                  (internal quotation marks omitted). 

    United States v. Jones, 701 F.3d 1300, 1313 (10th Cir. 2012). Importantly, a seizure occurs 

    when the officer conveys a message that compliance with their requests is required. See 

    United States v. Bostick, 501 U.S. 429, 437 (1991). 

           Here, when Agent Perry re‐approached Ms. Stewart, he asked her if she had 

    more questions for him. Ms. Stewart told him she did not and had already signaled to 

    Agent Perry that she did not wish to continue speaking with him. That should have 

    ended the encounter. Instead, Agent Perry, accompanied by TFO Chavez, immediately 

    launched into accusatory questions about why Ms. Stewart appeared nervous, 

    AGENT PERRY:          Ma’am? 
    H. STEWART:           Yeah. 
    AGENT PERRY:          Did‐, did you have more questions for me? 
    H. STEWART:           No, I just– 
    AGENT PERRY:          Okay. 
    H. STEWART:           –wanted to see your ID. 
    AGENT PERRY:          Okay. Um‐, I noticed that you’re pretty nervous. Can you tell me why 
                          you’re nervous? 
    H. STEWART:           I don’t think I am nervous. 
    AGENT PERRY:          Really?   You were very nervous when I was talking to you up in the 
                          room, ma’am.  Okay. 
    H. STEWART:           I don’t feel like I’m nervous. 
 
    Given Agent Perry’s tone and persistence, a reasonable person in Ms. Stewart’s position 
                                                                                              9 
    would not have felt free to walk away. She had already told Agent Perry she did not have 

    any questions for him. She also had earlier signaled to him that she did not wish to continue 

    speaking with him and that she only wanted to see his credentials. Nevertheless, Agent 

    Perry pressed on with questions about why she seemed nervous to him. The entire second 

    encounter constituted a seizure and therefore any evidence derived therefrom must be 

    suppressed. 

           While Claimant recognizes that law enforcement officers do not violate the 

    Fourth Amendment by approaching an individual and asking him if she is willing to 

    answer questions, Florida v. Bostick, 501 U.S. 429, 434 (1991), the critical distinction here is 

    that on the second encounter Agent Perry did not ask Ms. Stewart if she was willing to 

    speak with him. Quite the contrary, Ms. Stewart clearly told Agent Perry she did not 

     have any questions for him and right before that she had told him, “no, no.  We’ve 

     already talked.” Undeterred, Agent Perry sought out Ms. Stewart and began questioning 

     her without first asking if he could speak with her again. Taking into account all of the 

     circumstances surrounding the second encounter, the police conduct would have 

     communicated to a reasonable person that she was not at liberty to ignore the police 

     presence and go about her business. See id. at 437. 

           The already coercive encounter escalated to a completed seizure when Ms. 
 
    Stewart, surrounded by Agent Perry and TFO Chavez, was directed to go show officers 

    the third piece of luggage and was thereafter escorted back to her sleeper room. 


                                                                                                    10 
    However, what truly marked the second encounter as a seizure and non‐consensual 

    was Agent Perry’s continued questioning of Ms. Stewart despite the fact that she had 

    terminated the first encounter by: 1) telling him that he needed to move on and that she 

    was done; 2) by later telling Agent Perry when she asked to see his credentials that she 

    did not wish to speak with him again and that she just wanted to see his credentials; 

    and 3) by telling Agent Perry when he re‐approached her that she did not have any 

    questions for him. Despite all these messages to Agent Perry that Ms. Stewart did not 

    wish to speak with him again, Agent Perry launched into rapid fire questioning of Ms. 

    Stewart. Indeed, a citizen in Ms. Stewart’s position could not have been expected to 

    decline to continue the encounter. See United States v. Fox, 600 F.3d 1253, 1258 (10th Cir. 

    2010)(even where a citizen could have instructed officer to leave her alone, “we do not 

    think that under the circumstances a reasonable person would have felt free to do so.”) 

           In Fox, the Tenth Circuit held that a seizure had taken place based upon the 

    display of uniformed authority and instructions, even though “[t]hroughout the 

    encounter, the officers spoke calm, conversational tone with Ms. Chiles. They never 

    displayed their weapons nor did they make any explicit threats or promises.” 600 F.3d 

    at 1256. The tone of Agent Perry’s questions does nothing to alter the imperative nature 

    of the instructions themselves and no citizen would feel free to ignore them. 

    Accordingly, the second encounter with Ms. Stewart was a seizure. 
 
            
            

                                                                                               11 
           Ms. Stewart’s Second Encounter was a Seizure which 
           Lacked Reasonable Suspicion. 
 
           A seizure is ordinarily unreasonable in the absence of individualized suspicion 

    of wrongdoing. City of Indianapolis v. Edmond, 531 U.S. 32, 37 (2000). Law enforcement 

    officers do not have carte blanche to exercise “standardless and unconstrained 

    discretion” in an effort to discover evidence of ordinary criminal wrongdoing. Id. at 38. 

    In particular, officers are prevented from establishing unconstitutional, suspicionless 

    check points for the primary purpose of interdicting narcotics. Id. at 41‐42. Ms. Stewart 

    did not freely and voluntarily consent to questioning by Agent Perry during the second 

    encounter. Instead, under the totality of the circumstances, Ms. Stewart merely 

    acquiesced to Agent Perry’s increasing show of authority when he launched into 

    questions about perceived nervousness and her travels. Ms. Stewart submitted to a 

    Claim of Lawful Authority. She respectfully submits that she did not freely and 

    voluntarily consent to Agent Perry’s second round of questioning, but instead 

    ultimately submitted to his increasingly assertive show of authority, thereby giving rise 

    to a seizure. 

           Agent  Perry’s  second  encounter  with  Ms.  Stewart  cannot,  by  any  stretch  of  the 

    imagination,  be  characterized  as  a  consensual  encounter.  Similarly,  it  cannot  also  be 

    justified under any other legal doctrine. A seizure by means of an investigative detention 

    “is  constitutional  only if supported ‘by  a reasonable  and  articulable  suspicion that the 

    person seized is engaged in criminal activity.’” United States v. Ward, 961 F.2d 1526, 1529 

                                                                                                  12 
    (10th Cir.1992) (quoting Reid v. Georgia, 448 U.S. 438, 440, 100 S.Ct. 2752, 2754 (1980) (per 

    curiam)).  In  determining  whether  reasonable  suspicion  exists,  “‘the  totality  of  the 

    circumstances—the whole picture—must be taken into account. Based upon that whole 

    picture,  the  detaining  officers  must  have  a  particularized  and  objective  basis  for 

    suspecting the particular person stopped of criminal activity.’” United States v. Bloom, 975 

    F.2d 1447, 1456 (10th  Cir. 1992)(quoting United States v. Cortez, 449 U.S. 411, 417–18, 101 

    S.Ct. 690, 695 (1981)). 
 
           In United States v. Ward, a case with similar facts to the current case, the Tenth 

    Circuit held that agents lacked reasonable suspicion to detain a train passenger 

    suspected of transporting narcotics. 961 F.2d 1526 (10th Cir.1992). Prior to the 

    defendant’s seizure in Ward, the agents learned from a previously reliable informant 

    that the defendant (1) was traveling alone under an alias, (2) had paid cash for a one‐ 

    way train ticket, and (3) had reserved the largest private room on the train. Id. at 1528– 

    30. 

           The Tenth Circuit later applied Ward in United States v. Bloom, and held that the 

    agents lacked reasonable suspicion to seize the defendant, who was traveling by 

    train. 975 F.2d 1447. In Bloom, the agents knew that the defendant: (1) was traveling 

    alone under his real name, (2) had reserved a private train compartment, (3) had paid 

    cash for a one‐way ticket, (4) had kept his luggage, a type commonly used by drug 

    traffickers, in his private compartment, (5) had asked a train attendant why the agent 


                                                                                                 13 
    was present on the train, and (6) appeared to the agent to be very nervous and 

    somewhat excited. Id. at 1458. The Court held that these factors were even less 

    supportive of a finding of reasonable suspicion than those in Ward. Id. at 1458. 

           Similarly,  in  United  States  v.  Hall,  978  F.2d  616,  621  (10th  Cir.1992),  the  Court 

    concluded  the  seizure  of  Ms.  Hall  and  her  luggage  was  not  supported  by  reasonable 

    suspicion when the only information known to the agents was the defendant boarded a 

    train  in  Flagstaff,  Arizona,  rather  than  her  hometown  of  Reno,  Nevada;  was  traveling 

    under her real name; was traveling alone in a private compartment; had paid cash for a 

    one‐way  ticket;  had  provided  a  callback  number  of  a  California  travel  agency;  was 

    traveling  with  a  very  heavy  suitcase;  and  appeared  nervous  when  approached  by  the 

    agents. Id. 

          Here, the only information Agent Perry had before he re‐approached Ms. Stewart, 

    detained her and subjected her to questioning, without consent, was that she  was 

    traveling one‐way from Chicago to Los Angeles, had purchased her ticket under her 

    name, at the Chicago Amtrak train station the day before her travel, was traveling  in a 

    private sleeper room and appeared nervous to the agent. These facts do not give rise to 

    reasonable suspicion to seize Ms. Stewart during the second encounter, subject her to 

    questioning and a search of her third piece of luggage. Accordingly, all the evidence 

    derived as a result of Ms. Stewart’s unlawful detention and seizure must be suppressed. 

           Counsel for the government opposes the instant motion to suppress evidence. 


                                                                                                      14 
          Wherefore, for the foregoing reasons, Ms. Stewart respectfully requests this Court 

    suppress all evidence seized from Ms. Stewart on February 5, 2018, as violative of the 

    Fourth Amendment to the United States Constitution. 

                                              
                                             Respectfully Submitted, 
 
                                             electronically filed 12/22/18 
                                             Erlinda O. Johnson 
                                             Counsel for Heather Stewart 
                                             620 Roma Ave. N.W. 
                                             Albuquerque, NM 87102 
                                             (505) 792‐4048 
                                             erlinda@erlindajohnsonlaw.com 
 
 
 
I hereby certify that a true and correct Copy of the foregoing was provided To AUSA 
Kotz, on this 22nd Day of December, 2018 via electronic means, CM‐ECF. 
 
          /s/                   
    Erlinda O. Johnson 
    Attorney at Law 




                                                                                              15 
